In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Kings County (Morgenstern, J.), dated June 12, 2003, which, after a hearing, dismissed her petition for an order of protection against the respondent.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s determination that the petitioner’s testimony was not credible is supported by the record and *799should not be disturbed on appeal (see Matter of St. Denis v St. Denis, 1 AD3d 370 [2003]; cf. Matter of Phillips v Laland, 4 AD3d 529 [2004]; Matter of Smith v Antonio, 239 AD2d 509 [1997]). Altman, J., S. Miller, Luciano and Crane, JJ., concur.